  USDC IN/ND case 3:05-cr-00062-RLM document 115 filed 11/19/20 page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

UNITED STATES OF AMERICA                )
                                        )
            vs.                         )           CAUSE NO. 3:05-cr-62 RLM
                                        )
DONALD J. ALFORD                        )
                                        )

                             OPINION AND ORDER

      Donald Alford’s motion for sentence reduction under the First Step Act is

before the court. For the following reasons, the court denies the motion.

      Mr. Alford pleaded guilty to possession of a firearm as a felon, 18 U.S.C. §

922(g), in 2005. He was sentenced to 262 months’ imprisonment and three years

of supervised release. Mr. Alford is now before the court seeking a sentence

reduction under First Step Act § 404(b), review of his sentencing enhancements

for possession of multiple firearms and a stolen firearm, and review of his

designation as an armed career criminal.

      Section 404(b) of the First Step Act made the Fair Sentencing Act

retroactive. The Fair Sentencing Act reduced statutory minimum and maximum

penalties for 21 U.S.C. § 841(a)(1) offenses, but it didn’t impact 18 U.S.C. §

922(g)(1) offenses. Accordingly, there isn’t any relief that applies to Mr. Alford

under Section 404(b).

      Mr. Alford also says that the armed career criminal guidelines were

incorrectly applied to him at sentencing, as were enhancements for possessing

multiple firearms and a stolen firearm. The court denied Mr. Alford’s first motion

to vacate, set aside, or correct his sentence under petition under 28 U.S.C. §
  USDC IN/ND case 3:05-cr-00062-RLM document 115 filed 11/19/20 page 2 of 2


2255 on April 9, 2007. Any request from Mr. Alford to review his sentence

amounts to an unauthorized successive petition under 28 U.S.C. § 2255. See 28

U.S.C. § 2255(h); Henderson v. United States, 264 F.3d 709, 710 (7th Cir. 2001);

United States v. Evans, 224 F.3d 670, 672-75 (7th Cir. 2000). Before a second

or successive motion is filed with the district court, “the applicant shall move in

the appropriate court of appeals for an order authorizing the district court to

consider the application.” 28 U.S.C. § 2244. Mr. Alford hasn’t alleged or

established that he received proper authorization to file a successive petition, so

his request is denied as directed to the wrong court.

        Finally, the court notes receipt of a letter from Mr. Alford asking the court

to place him on home confinement. The Bureau of Prisons, not the court, decides

where an inmate is incarcerated. See 18 U.S.C. §§ 3621(b) and 3624(c)(2).

        For the foregoing reasons, the court DENIES Mr. Alford’s motion for

sentence reduction under the First Step Act and his request for review of his

sentencing enhancements [Doc. No. 106]; his request to review his armed career

criminal status [Doc. No. 113]; and his request for home confinement [Doc. No.

114].

        SO ORDERED.

        ENTERED:      November 19, 2020



                                           /s/ Robert L. Miller, Jr.
                                        Judge, United States District Court




                                          2
